Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.700 Page 1 of 22




                                                                                   18
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.701 Page 2 of 22




                                                                                   19
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.702 Page 3 of 22




                                                                                   20
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.703 Page 4 of 22




                                                                                   21
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.704 Page 5 of 22




                                                                                   22
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.705 Page 6 of 22




                                                                                   23
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.706 Page 7 of 22




                                                                                   24
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.707 Page 8 of 22




                                                                                   25
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.708 Page 9 of 22




                                                                                   26
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.709 Page 10 of 22




                                                                                    27
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.710 Page 11 of 22




                                                                                    28
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.711 Page 12 of 22




                                                                                    29
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.712 Page 13 of 22




                                                                                    30
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.713 Page 14 of 22




                                                                                    31
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.714 Page 15 of 22




                                                                                    32
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.715 Page 16 of 22




                                                                                    33
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.716 Page 17 of 22




                                                                                    34
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.717 Page 18 of 22




                                                                                    35
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.718 Page 19 of 22




                                                                                    36
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.719 Page 20 of 22




                                                                                    37
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.720 Page 21 of 22




                                                                                    38
Case 2:20-cv-00374-SMJ   ECF No. 44-3   filed 03/25/21   PageID.721 Page 22 of 22




                                                                                    39
